internal_revenue_service number release date index number ------------------------------- ------------------------------ ------------------ -------------------------- ty -------------------------------- ty -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- -------- telephone number --------------------- refer reply to cc ita b02 plr-101664-08 date date legend taxpayer-husband taxpayer-wife taxpayers firm year1 year2 year3 year4 dear ------------------------ -------------------------- ------------------------ -------------------------------------------------------- ----------------------------- ------- ------- ------- ------- this is in response to the letter dated -------------------------- submitted on your behalf by your authorized representative in the letter you request a revocation under sec_1 d - c of the income_tax regulations of the elections previously made to exclude qualified divided income as investment_income under sec_163 for year1 year2 and year3 additionally you request an extension of time to make a late election to treat qualified_dividend_income as investment_income under sec_163 and sec_163 of the internal_revenue_code for year4 the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer-husband is a shareholder employee of a closely held c-corporation taxpayer-wife is an employee of a regional rehabilitation provider in ------- taxpayer-husband purchased ------ of the outstanding shares of a closely held c-corporation with debt proceeds taxpayer-husband was also an employee of the corporation for many years prior to the purchase and meets the material_participation plr-101664-08 standard for the corporation’s business activities under sec_163 the interest_expense incurred to carry c-corporation stock is investment_interest subject_to the net_investment_income limitation taxpayers timely filed form_1040 for year1 year2 and year3 the returns were prepared by taxpayers’ former cpa whom taxpayers had relied upon for many years in ------------------ taxpayers retained firm to prepare taxpayers’ year4 federal_income_tax return and to review taxpayers’ previous tax returns along with the corporate returns of the corporation with which taxpayer-husband is employed upon review firm determined that the former cpa did not make or advise taxpayers to make an election under sec_163 to include qualified dividends in investment_income instead the former cpa’s tax preparation software by default automatically excluded qualified dividends from the calculation of total investment_income thus for year1 year2 and year3 taxpayers’ returns included form_4952 investment_interest expense deduction however qualified dividends were excluded from investment_income on the forms taxpayers informed firm that they were unaware of any alternatives to their tax situation accordingly firm advised taxpayers to request a private_letter_ruling requesting a revocation of the elections previously made to exclude qualified_dividend_income from investment_income and elect to treat qualified_dividend_income as investment_income for year1 year2 and year3 and an extension of time for making the election to treat qualified_dividend_income as investment_income year4 the return for year4 has not yet been filed the request for an extension of time to make a late election to treat qualified income as investment_income for year4 is filed as a protective claim in the event this matter is not resolved before the taxpayers’ current filing deadline applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of -- l the net gain attributable to the disposition of property_held_for_investment over plr-101664-08 ll the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ll or if lesser the net gain referred to in clause ii l as the taxpayer elects to take into account under this clause such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the plr-101664-08 service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made conclusion taxpayers’ election is a regulatory election as defined under b because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayers establish that taxpayers acted reasonably and in good_faith with this request taxpayers reasonably relied on tax professionals for the filing of their returns and upon discovery of the errors promptly requested relief furthermore granting an extension will not prejudice the interests of the government it is represented that the taxpayers will not plr-101664-08 have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayers would have if the election were made in the appropriate amount by the original deadline for making the election accordingly taxpayers are granted an extension of time for making the election until days following the date of this ruling the election should be made by filing a revised form_4952 and schedule d and by including a copy of this ruling with an amended_return for year4 additionally taxpayers are granted consent to revoke the first election made on the year1 year2 and year3 returns these rulings are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling under the powers of attorney on file in this office a copy of this ruling is being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely george blaine associate chief_counsel income_tax accounting thomas d moffitt thomas d moffitt branch chief
